Per Curiam.

It is alleged in the complaint that defendant addressed a letter to all the members of an association which included plaintiff and most of the professional orthodox Jewish cantors in the United States. Therein it was stated that plaintiff ‘ ‘ asked our Office-secretary to give him ‘ a certain amount oe blank receipts ’ from our receipt book, which she did. all HE HAS TURNED IN TO OUR OEEICE PROM THE APPEAL WAS $250. (two hundred and fifty dollars). As your Secretary at that time I had to ask [plaintiff] for an account of all the receipts he had taken, he got very angry at me, saying I do not trust him! ”
The communication is to be interpreted as it would have been by the persons to whom it was addressed (cf. Turton v. New York Recorder Co., 144 N. Y. 144, 148). This court recently said in Berkson v. Time, Inc. (8 A D 2d 352,354, affd. 7 N Y 2d 1007): “To be actionable per se, the publication must either charge a crime involving moral turpitude [citing cases] or it must import, as Scott, J. noted in this court in Church v. Tribune Assn. (135 App. Div. 30, 31) ‘ a criminal or disgraceful charge ’. A libel must as Judge Crouch noted in Kimmerle v. New York Evening Journal (262 N. Y. 99, 102) ' appreciably affect reputation ’. The words must state, or reasonably imply, a discreditable or disgraceful thing; some wrongdoing; some circumstance which will expose the complaining party to contempt or scorn.”
In our opinion the complaint is legally sufficient. The triers of the fact might find that the communication reasonably implied and was so interpreted by the recipients to charge that plaintiff had obtained blank receipts from an employee of the association, made solicitation of funds and thereafter failed to turn in the contributions until compelled to account for the blank receipts. ‘ ‘ It has long been the rule that words charged to be defamatory are to be taken in their natural meaning and that the courts will not strain to interpret them in their mildest and most inoffensive sense to hold them nonlibelous. ” (Mencher v. Chesley, 297 N. Y. 94, 99.) “ The libel law has never been confined to charges of illegality or law-breaking. Any false accusation which dishonors or discredits a man in the estimate of the *113public or Ms friends and acquaintances or has a reasonable tendency so to do is libelous.” (Bennet v. Commercial Advertiser Assn., 230 N. Y. 125, 127.)
The order should be affirmed.